Title: To Thomas Jefferson from Bernard Peyton, 6 January 1826
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
6 Jany 1826
Your esteemd favor of the 3d has been recd, & I have this day remitted a check for $20 Dolls:, to Harrison Hall of Philada, as requested.  Your dft: favor  J & Raphael, for $59.22 Dolls:, has also been presented & paid, & the Box of Tin you order will probably be forwarded this day, by a Waggon, care J & Raphael Charlottesville.With great respect & regard Dr Sir Yours very TrulyBernard Peyton